IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ZANE MICHAEL FLOYD,                                     No. 83167
                 Appellant,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF CLARK;
                 AND THE HONORABLE MICHAEL
                                                                            FILED
                 VILLANI, DISTRICT JUDGE,                                    FEB 2 4 2022
                 Respondents,                                               ELIZABETh A. BROWN
                                                                          CLERK 91 SL1PREME COURT
                 and                                                     BY
                                                                               5 .
                 THE STATE OF NEVADA,                                          DEPUlY CLERK

                 Real Party in Interest.




                                      ORDER DENYING PETITION
                            This original petition for a writ of mandamus or prohibition
                challenges the authority and jurisdiction of Department 17 in the Eighth
                Judicial District Court to issue an order or warrant of execution for
                petitioner Zane Floyd and to consider Floyd's postconviction habeas
                petition.
                            "A writ of mandamus is available to compel the performance of
                an act which the law requires as a duty resulting from an office, trust or
                station, or to control a manifest abuse or an arbitrary or capricious exercise
                of discretion." Cote H. v. Eighth Judicial Dist. Court, 124 Nev. 36, 39, 175
                P.3d 906, 907-08 (2008) (internal quotation marks, footnote, and alterations
                omitted); see also NRS 34.160. The petition presents a pure legal issue. And
                although Floyd has an adequate remedy to challenge Department 17's
                authority to resolve a postconviction habeas petition challenging his
                conviction or sentence—he can appeal from any adverse decision on that

SUPREME COURT
     OF
   NEVADA


(0) 1947A 40.
                   petition, see NRS 34.575(1)—it does not appear that he has another
                   adequate remedy to challenge Department 17's authority to issue an order
                   or warrant of execution. We therefore elect to exercise our discretion to
                   consider the merits of Floyd's petition for a writ of mandamus. See Walker
                   v. Second Judicial Dist. Court, 136 Nev., Adv. Op. 80, 476 P.3d 1194 (2020).
                               Floyd argues that Department 5 in the Eighth Judicial District
                   Court is the only court permitted to hear any postconviction matters and to
                   issue an order and warrant of execution because it is the court where the
                   conviction and death sentence were obtained and where previous
                   postconviction habeas petitions were considered. In support of his position,
                   Floyd points to language from three provisions in NRS chapter 176
                   addressing new orders to execute a judgment of death that has not yet been
                   executed as well as language in NRS 34.730.




                          'Floyd alternatively argues for a writ of prohibition, but his
                   arguments do not implicate the district court's jurisdiction. See United
                   States v. Cotton, 535 U.S. 625, 630 (2002) ("[T]he term jurisdiction
                   means . . . the courts' statutory or constitutional power to adjudicate the
                   case." (internal quotation marks omitted)). The district courts have
                   jurisdiction over felonies and gross misdemeanors and over postconviction
                   habeas petitions filed by persons held in custody or convicted in their
                   respective districts. See Nev. Const., art. 6, § 6 (providing that district
                   courts have jurisdiction over, among other things, cases excluded from the
                   original jurisdiction of the justice courts and the power to issue writs of
                   habeas corpus); NRS 34.738 (delineating where certain postconviction
                   habeas petitions must be filed); Kimball v. State, 100 Nev. 190, 1981, 678
                   P.2d 675, 676 (1984). And the judges within a district "have concurrent and
                   coextensive jurisdiction within the district." NRS 3.020. Thus, Department
                   17 has as much jurisdiction over the execution of Floyd's death sentence and
                   his postconviction habeas petition(s) as any other department in the
                   district. We therefore deny Floyd's petition for a writ of prohibition.
SUPREME COURT
       Or
     NEVADA
                                                        2
(0) 1)47A   414.
                              We disagree with Floyd's narrow interpretation of "the court"
                  as used in NRS 176.495 and NRS 176.505(1) and (2)—that it refers
                  specifically and narrowly to the department in which the conviction or
                  sentence was obtained. The statutes plain language lends itself to a
                  broader interpretation, encompassing an entire judicial district, not a
                  specific department within the judicial district.     See Gathrite v. Eighth
                  Ju,dicial Dist. Court, 135 Nev. 405, 408, 451 P.3d 891, 894 (2019)
                  (recognizing that this court will consider questions of statutory
                  interpretation de novo, beginning with the text of the statutes). This
                  broader interpretation is consistent with how the term is used in other
                  statutes. See, e.g., NRS 1.235(5)(a) (referencing the transfer of a "case to
                  another department of the court, if there is more than one department of
                  the court in the districe); NRS 32.120 (defining "court" as a district court in
                  Nevada for purposes of the Uniform Commercial Real Estate Receivership
                  Act); NRS 132.116 (regarding wills and estates, "'District court' or 'court'
                  means a district court of this State sitting in probate"); NRS 166A.060
                  ("Court' means a district court of this State" for the Nevada Uniform
                  Custodial Trust Act); NRS 176.211(8)(a) (defining "court" as a district court
                  of Nevada for the purpose of deferring judgment); NRS 176A.030 ("Court'
                  means a district court of the State of Nevade for purposes of probation and
                  suspension of sentence); see also 1967 Nev. Stat., Ch. 523, § 246, at 1434 (a
                  statute added at the same time, and as part of the same bill, as NRS 176.495
                  that defined "court" as "a district court of the State of Nevade but not
                  specifically applying that definition to NRS 176.495).2 We are unpersuaded


                        2Additional1y, court rules demonstrate a similar understanding of the
                  word "court." See, e.g., N.R.Cr.P. 2(1) (describing cases being "randomly
                  assigned to a department of the court"); EDCR 1.12(c) ("Court' means the
SUPREME COURT
       OF
     NEVADA
                                                        3
()) 1947A   OS0
by Floyd's reliance on Rainsberger v. State, 85 Nev. 22, 449 P.2d 254 (1969),
as the since-repealed statutory provision at issue in that case used
materially different language than the statutes cited by Floyd in this case.
See Loughrin v. United States, 573 U.S. 351, 358 (2014) C[W]hen [the
Legislature] includes particular language in one section of a statute but
omits it in another—let alone in the very next provision—this Court
presumes that [the Legislature] intended a difference in meaning." (internal
quotation marks and alteration omitted)). Accordingly, the plain meaning
of "the court" in NRS 176.495 and NRS 176.505(1) and (2) is the district
court where the conviction or death sentence was obtained and is not limited
to a specific department within that court. Floyd's case is being heard in
the court in which his conviction and sentence were obtained, the Eighth
Judicial District Court, thus satisfying NRS 176.495 and NRS 176.505.
            Floyd's related argument involving NRS 34.730(3)(b) is
similarly without merit. The statute plainly contemplates that there may
be circumstances when a postconviction habeas petition will not be
"assigned to the original judge or court." NRS 34.730(3)(b) (stating a
postconviction habeas petition challenging the validity of a conviction or
sentence must be, "Whenever possible, assigned to the original judge or
coure (emphasis added)). And in the Eighth Judicial District Court, the
chief judge can "assign or reassign all cases pending in the district." EDCR
1.60(a). Moreover, EDCR 1.30(b)(15) allows the chief judge to "[r]eassign
cases from a department to another department as convenience or necessity
requires." See also N.R.Cr.P. 2(1)(B) (requiring a case to remain in the same
department until final disposition unless the chief judge assigns the case as


district court."); WDCR 20 (Prospective jurors who have been assigned for
service in a department of the court . . .").


                                     4
part of "a plan of court-wide case management"). Given the plain language
of NRS 34.730(3)(b), Floyd has not shown that his postconviction habeas
petition(s) must be heard in Department 5.
                       Because we conclude that Floyd has not shown that the district
court is required as a matter of law to transfer his criminal case and
postconviction case(s) to Department 5 of the Eighth Judicial District Court,
we
                       ORDER the petition DENIED.




                                               Par aguirre

      •     1 •
                                        Cum.

                  elf....et   Er   .4           ,   J.                        J.
Hardesty                                                         Stiglich



Cadish                                                           Silver



Pickering                                                        Herndon




cc:       Hon. Michael Villani, District Judge
          Federal Public Defender/Las Vegas
          Attorney General/Carson City
          Clark County District Attorney
          Eighth District Court Clerk




                                                             5